Name: Council Regulation (EEC) No 746/85 of 20 March 1985 amending Annex IV to Regulation (EEC) No 516/77 on the common organization of the market in products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  tariff policy;  foodstuff
 Date Published: nan

 No L 81 / 10 Official Journal of the European Communities 23 . 3 . 85 COUNCIL REGULATION (EEC) No 746/85 of 20 March 1985 amending Annex IV to Regulation (EEC) No 516/77 on the common organization of the market in products processed from fruit and vegetables THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 988/84 (2), and in particular the first subparagraph of Article 10 (3) thereof, Having regard to the proposal from the Commis ­ sion (3), Whereas Article 10 of Regulation (EEC) No 516/77 introduced, for certain particularly sensitive products, a system of import certificates accompanied by a secu ­ rity guaranteeing the undertaking to import during the period of validity of those certificates ; whereas it is appropriate to extend that system to cherries falling within Common Customs Tariff subheadings ex 08.10 D, ex 08.1 1 E, ex 20.03, ex 20.06 B II a) 8 , ex 20.06 B II b) 8 , ex 20.06 B II c) 1 dd) and ex 20.06 B II c) 2 bb), which the present market situation has rendered particularly sensitive, HAS ADOPTED THIS REGULATION : Article 1 Annex IV to Regulation (EEC) No 516/77 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 15 April 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 March 1985 . For the Council The President A. BIONDI (') OJ No L 73, 21 . 3 . 1977, p. 1 . (2) OJ No L 103, 16 . 4. 1984, p. 11 . (}) OJ No C 67, 14. 3 . 1985, p. 39 . 23 . 3 . 85 Official Journal of the European Communities No L 81 / 11 ANNEX 'ANNEX IV CCT heading No Description ex 07.02 B Peeled tomatoes preserved by freezing ex 07.03 E Mushrooms ex 07.04 B Tomato flakes 08.03 B Dried figs 08.04 B Dried grapes ex 08.10 A Raspberries and strawberries, wether or not cooked, preserved by freezing without added sugar ex 08.10 D Cherries, whether or not cooked, preserved by freezing without added sugar ex 08.11 E Raspberries, strawberries and cherries provisionally preserved 08.12 C Prunes ex 20.01 C Mushrooms prepared or preserved by vinegar or acetic acid 20.02 A Mushrooms, prepared or preserved 20.02 C Tomatoes, prepared or preserved 20.02 G Peas, beans in pod, prepared or preserved ex 20.03 Raspberries, strawberries and cherries preserved by freezing containing added sugar ex 20.05 C I b), C II and C III Jams, fruit jellies, marmalades, fruit puree and fruit paste being cooked preparations, whether or not containing added sugar :  made from raspberries and strawberries ex 20.06 B II a) 7 B II b) 7 aa) 11 B II b) 7 bb) 1 1 | Peaches, prepared or preserved ex 20.06 B II a) 7 B II b) 7 aa) 22 B II b) 7 bb) 22 B II c) 1 aa) B II c) 2 bb) | Apricots, prepared or preserved ex 20.06 B II a) 8 B II b) 8 B II c) 1 dd) B II c) 2 bb) | Raspberries, strawberries and cherries, prepared or preserved ex 20.06 B II a) 6 ) B II b) 6 B II c) 1 cc) B II c) 2 aa) / Pears, prepared or preserved 20.07 B II a) 5 B II b) 6 | Tomato juices'